EXHIBIT 10.2

 

PREEMPTIVE RIGHTS AGREEMENT

 

This Preemptive Rights Agreement (the “Agreement”) is entered into as of
December 1, 2014 by and among (a) BluePhoenix Solutions Ltd., an Israeli
corporation (the “Acquiror”), and (b) Mindus Holdings, LTD (the “Shareholder”).

 

RECITALS

 

The Acquiror, Modern Systems Corporation (f/k/a BluePhoenix Solutions, Inc.), a
Delaware corporation and an indirect, wholly owned subsidiary of Acquirer
(“Parent”), BP-AT Acquisition LLC, a Delaware limited liability company and a
direct, wholly owned subsidiary of Parent (“Merger Sub”); Sophisticated Business
Systems, Inc., a Texas corporation doing business as Ateras (“Target”) and the
Shareholders have entered into an Agreement and Plan of Merger dated as of
August 13, 2014, as amended (the “Merger Agreement”), which provides for the
acquisition of Target by the Acquiror through a merger (the “Merger”) of Sub
with and into Target and the issuance by the Acquiror of Acquiror’s Ordinary
Shares, par value NIS 0.04 per share (“Acquiror Stock”), to the shareholder of
Target, including the Shareholder, in consideration of the shares of Target (the
“Target Shares”) exchanged by the shareholders of Target in the Merger. As a
condition to the closing of the Merger, and subject to consent of the Foreign
Parent's shareholders to this Agreement and to the amendment of the Acquiror’s
Articles of Association enabling the rights granted herein in accordance with
applicable law, the Shareholder desires to obtain and the Acquiror has agreed to
grant certain preemptive rights to Shareholder with respect to any shares of
Acquiror Stock held by Shareholder.

 

AGREEMENT

 

The parties hereby agree as follows:

 

1. Preemptive Rights.

 

1.1 Subject to applicable securities laws, Shareholder shall have a right to
purchase its pro rata share of all Equity Securities, as defined below, that
Acquiror may, from time to time, propose to sell and issue after the date of
this Agreement, other than the Equity Securities excluded by Section 1.6 hereof.
Shareholder’s pro rata share is equal to the ratio of (a) the number of shares
of Acquiror Stock of which Shareholder is deemed to be a holder immediately
prior to the issuance of such Equity Securities to (b) the total number of
outstanding shares of Acquiror Stock (including all shares of Acquiror Stock
issuable upon exercise or conversion or otherwise pursuant to any Vested Foreign
Parent Option that is outstanding or otherwise in effect at such time)
immediately prior to the issuance of the Equity Securities. The term “Equity
Securities” shall mean (a) any shares of Acquiror Stock, (b) any other shares of
stock issued by the Acquiror, (c) any other securities of the Acquiror or any of
its subsidiaries convertible into, or exchangeable or exercisable for, such
shares, or (d) options, warrants or other rights to acquire any such shares and
the term “Vested Foreign Parent Option” shall mean any options, restricted stock
units, securities convertible into or exchangeable for Acquiror Stock
outstanding on August 5, 2014, and which remain outstanding, for which the
rights of the holders to exercise were fully vested on August 5, 2014, but
expressly excluding any warrants or anti-dilution rights (and Acquiror Stock
issued pursuant to or upon the exercise thereof) held by or for the benefit of
Prescott Group Aggressive Small Cap Master Fund G.P., Prescott Group Capital
Management LLC or any affiliate, assignee or successor thereof.

 



 

 

 

1.2 Exercise of Rights. Until termination of the rights hereunder, as set forth
in Section 1.4 below, if Acquiror proposes to issue any Equity Securities, it
shall give Shareholder written notice of its intention, describing the Equity
Securities, the price, the proposed issuance date and the terms and conditions
upon which Acquiror proposes to issue the same and the number of Equity
Securities that the Shareholder has the right to purchase under this Agreement.
Shareholder shall have fifteen (15) days from the giving of such notice to agree
to purchase its pro rata share of the Equity Securities for the price and upon
the terms and conditions specified in the notice by giving written notice to
Acquiror and stating therein the quantity of Equity Securities to be purchased.
Notwithstanding the foregoing, Acquiror shall not be required to offer or sell
such Equity Securities to Shareholder if such offer or sale would cause Acquiror
to be in violation of applicable federal securities laws and/or of the Israeli
Companies law and/or any other applicable law and/or the Acquiror’s Articles of
Association, by virtue of such offer or sale. Notwithstanding anything herein to
the contrary, Shareholder’s rights under this Agreement shall be exercisable
only with respect to all (and not a portion of) of Shareholder’s pro rata share.

 

1.3 Sale Without Notice. In lieu of giving notice to the Shareholder prior to
the issuance of Equity Securities as provided in Section 1.2, Acquiror may elect
to give notice to each Shareholder within ten (10) days after the issuance of
Equity Securities. Such notice shall describe the type, price and terms of the
Equity Securities issued thereby and the number of Equity Securities that the
Shareholder has the right to purchase under this Agreement. Subject to all
applicable law and required consents, Shareholder shall have twenty (20) days
from the date of receipt of such notice to elect, by written notice to the
Acquiror, to purchase up to the number of shares that would, if purchased by
Shareholder, maintain Shareholder’s pro rata share (as set forth in Section 1.1)
of Acquiror Stock. The closing of such sale shall occur within sixty (60) days
of the date of notice to the Shareholder or at such later date if so required
subject to applicable law.

 

1.4 Termination of Preemptive Rights. The preemptive rights established by this
Section 1 shall not apply to, and shall terminate upon the earlier to occur of
(a) three years following the date of this Agreement or (b) an Acquisition.
“Acquisition” shall mean any consolidation or merger of the Acquiror with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the shares of capital stock of the Acquiror immediately prior to such
consolidation, merger or reorganization, continue to represent a majority of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization. The preemptive rights established by this Section 1 may be
amended, or any provision waived with and only with the written consent of
Acquiror and the Shareholder.

 

1.5 No Assignment of Preemptive rights. The preemptive rights of Shareholder may
be not be assigned by the Shareholder.

 



2

 

 

1.6 Excluded Securities. The preemptive rights established by this Section 1
shall have no application to any of the following:

 

(a) Ordinary shares and/or options, warrants or other ordinary share purchase
rights and the Common Stock issued pursuant to such options, warrants or other
rights issued or to be issued after the date hereof to employees, officers or
directors of, or consultants or advisors to Acquiror or any subsidiary, pursuant
to stock purchase or stock option plans, RSU award plans or other arrangements
and incentive plans adopted by the Acquiror;

 

(b) Shares of Acquiror Stock issued or issuable pursuant to any rights or
agreements, options, warrants, restricted share units, or convertible securities
outstanding and vested as of August 5, 2014; and shares of Acquiror Stock issued
pursuant to any such rights or agreements granted after the date of this
Agreement, so long as the preemptive rights established by this Section 1 were
complied with, waived, or were inapplicable pursuant to any provision of this
Section 1.6 with respect to the initial sale or grant by Acquiror of such rights
or agreements;

 

(c) any Equity Securities issued pursuant to a merger, consolidation,
acquisition or similar business combination;

 

(d) any Equity Securities issued in connection with any stock split, stock
dividend or recapitalization by Acquiror;

 

(e) any Equity Securities issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank or
similar financial or lending institution;

 

(f) any Equity Securities issued in connection with strategic transactions
involving Acquiror and other entities, including, without limitation, (i) joint
ventures, manufacturing, marketing or distribution arrangements or (ii)
technology transfer or development arrangements, provided such transaction is
approved by Acquiror’s Board of Directors, including Scott Miller, so long as he
is serving on the Board of Directors; and

 

(g) any Equity Securities issued in connection with the Merger Agreement.

 

2. Miscellaneous.

 

2.1 Amendments and Waivers. Subject to applicable law and any consent required
thereunder, any term of this Agreement may be amended or waived with the written
consent of the Acquiror and the Shareholder. Any amendment or waiver effected in
accordance with this Section 2.1 shall be binding upon the parties and their
respective successors and assigns.

 

2.2 Successors and Assigns. Subject to the provisions of Section 1.5, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 



3

 

 

2.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Israel,
without giving effect to principles of conflicts of law.

 

2.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

2.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

2.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

2.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

2.8 Entire Agreement. This Agreement is the product of all of the parties
hereto, and constitutes the entire agreement between such parties pertaining to
the subject matter hereof, and merges all prior negotiations and drafts of the
parties with regard to the transactions contemplated herein. Any and all other
written or oral agreements existing between the parties hereto regarding such
transactions are expressly canceled. Notwithstanding, in the event of any
contradiction between the terms of this Agreement and the Acquiror’s Articles of
Association, the terms of the Acquiror’s Articles of Association shall prevail.

 

2.9 Advice of Legal Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.

 



4

 

 

2.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
the other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to a Shareholder, shall be
cumulative and not alternative.

 

2.11 Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided herein.

 

[Signature Page Follows]

 



5

 

 

The parties have executed this Agreement as of the date first above written.

 



  ACQUIROR:         BluePhoenix Solutions Ltd.,         By: /s/ Matt Bell  
Title: CEO

 

  Address:     601 E Union Street         Suite 4616         Seattle, Washington
98101

 



  SHAREHOLDER:         Mindus Holdings, LTD         By: /s/ Scott D. Miller  
Name: Scott D. Miller   Title:  

 

 

6

 

